DETAILED ACTION
	This is a first office action in response to application 17/417,392 filed 06/23/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because Figure 1 is not clear (see marked up figure below. Additionally, the Y axis in the graph is not labeled. It is not clear what is indicated by the boxes in the marked up portions of the drawing. Correction or clarification is requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
[AltContent: oval]
    PNG
    media_image1.png
    492
    609
    media_image1.png
    Greyscale

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “normalized signals r and [[g]]b corresponding”.  It is unclear what [[g]] is intended represent. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “normalized signals r and [[g]]b corresponding” and it is unclear what “[[g]]” is intended to represent and thus the metes and bound of the claim are not able to be fully determined. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. U.S. Patent Application Publication No. 2009/0022395 A1 hereinafter Cho.

Consider Claim 1:
	Cho discloses a driving method of a display panel, comprising: (Cho, See Abstract.)
	receiving a first color signal, converting the first color signal into first brightness normalized signals, and converting the first brightness normalized signals to obtain a first HSV (hue, saturation, value) spatial signal; (Cho, [0056], “That is, the first color space conversion unit 202 can convert the input image into a HSV signal in which a human visual perception is considered through Equation 1.”)
	obtaining a saturation signal of the first HSV spatial signal, increasing a saturation value of the saturation signal to obtain a second saturation signal and further (Cho, [0057-0060], [0057], “The saturation enhancement unit 203 can enhance a saturation of the input image using a saturation value S and a brightness value V of the converted HSV value.  Specifically, the saturation enhancement unit 203 can enhance the saturation of the input image using a saturation variation according to a brightness feature of the input image.  In this instance, the brightness feature of the input image can be determined by the HSV value converted by the first color space conversion unit 202.” delta S and S’)
	reducing a minimum value of the first brightness normalized signals according to the second HSV spatial signal to obtain second brightness normalized signals; (Cho, [0059], “The gray scale area protection unit 204 can determine a final saturation variation S' depending on a saturation value S of the input image and the saturation variation (.DELTA.S), and prevent a saturation enhancement of a gray scale area.  The saturation variation (.DELTA.S) is determined by the saturation enhancement unit 203.”)
	converting the second brightness normalized signals to obtain a second color signal; and (Cho, [0075], “The brightness value correction unit 207 needs to use a brightness value, that is, luminance Y, of a YCbCr color space in which human visual perception is considered as opposed to a HSV color where in which human visual perception is not considered.  Accordingly, a HSV value is needed to be converted into the YCbCr color space.  However, an operation of converting the HSV value into the YCbCr value is not simple, and thus the HSV value may be converted into the YCbCr value through two conversion methods described below.”)
	driving the display panel using the second color signal. (Cho, [0081], “Also, a corrected resultant value Y''Cb''Cr'' can be converted into an output image R''G''B'' via the second color space conversion unit 206.  Accordingly, the apparatus 201 for enhancing color of image can maintain the brightness value of the input image and provide the output image in which the saturation and color are controlled.”)

Consider Claim 3:
Cho discloses the driving method of claim 1, wherein the operation of receiving a first color signal, converting the first color signal into a first brightness normalized signal and converting the first brightness normalized signals to obtain a first HSV spatial signal comprises: inputting the first color signal as grayscale digital signals R, G, B; and 
	converting the grayscale digital signals to obtain the first brightness normalized signals r , g, and b, wherein 
    PNG
    media_image2.png
    28
    498
    media_image2.png
    Greyscale
, where ɣr, ɣg, ɣb are gamma signals; and (Cho, [0054] The first color space conversion unit 202 can perform a color space conversion between an RGB value and a HSV value.  The first color space conversion unit 202 can convert an input image with an RGB value into an input image with an HSV value to enhance the color of image.”)
	 converting the first brightness normalized signals r, g, b into a hue h and a saturation signal s according to the following formulas:

    PNG
    media_image3.png
    415
    449
    media_image3.png
    Greyscale

where max represents the maximum value in r g/b, and min represents the minimum value in r/g/b. (Cho, [0055], “The first color space conversion unit 202 can define a maximum value of the RGB values of the input image as MAX, and a minimum value of the RGB values of the input image as MIN. Also, an operation of converting the RGB value of the input image into a HSV color signal can be represented as Equation 1.)

Consider Claim 4:
Cho discloses the driving method of claim 3, wherein the first brightness normalized signals comprise a first red brightness normalized signal r, a first green brightness normalized signal g, and a first blue brightness normalized signal b; (Cho, [0074], [0076], “An R'G'B' value, which is converted into an RGB color space value by the first color space conversion unit 202, is derived from a color-enhanced H'S'V' value.  Also, the R'G'B' value can be converted into Y'Cb'Cr' value via a second color space conversion unit 206.  Here, the second color space conversion unit 206 can perform a color space conversion between the RGB value and YCbCr value.  That is, the HSV value can be converted into the YCbCr value via the first color space conversion unit 202 and the second color space conversion unit 206.”)
	the second brightness normalized signals comprise a second red brightness normalized signal r’, a second green brightness normalized signal s’, and a second blue brightness normalized signal b’, and wherein the operation of reducing the minimum value of the first brightness normalized signals according to the second HSV spatial signal to obtain second brightness normalized signals comprises: second red brightness normalized signal r obtaining the minimum value min among the first red brightness normalized signal r, the first green brightness normalized signal g, and the first blue brightness normalized signal b, according to the hue of the second HSV spatial signal; and (Cho, [0065], “The gray scale area protection unit 204 can determine a final saturation variation for enhancing the saturation of the input image through the above-described operation.  The saturation of the input image where the final saturation variation is applied is represented as S' in FIG. 2.”)
	reducing the minimum value min among the first red brightness normalized signal r, the first green brightness normalized signal g, and the first blue brightness normalized signal b to obtain an adjusted minimum min' and further obtain the second red brightness normalized signal r', the second green brightness normalized signal g', and the second blue brightness normalized signal b’. (Cho, [0079], “The brightness value correction unit 207 can correct a difference between an input brightness value of the input image and a resultant brightness value in which the color control and saturation enhancement are applied.  In this instance, the resultant brightness value can correspond to Y' of the Y'Cb'Cr' value which is obtained by converting the H'S'V' value through the first color space conversion unit 202 and the second color space conversion unit 206, that is, the two conversion operations.”)

Consider Claim 5:
	Cho discloses the driving method of claim 4. wherein the operation of obtaining the minimum value min of the first brightness normalized signals according to the hue of the second HSV spatial signal comprises: when a main hue is red, max is r: determining that a smaller value of the first brightness normalized signals g and b corresponding to green and blue is the minimum value of the first brightness normalized signals: when a main hue is green. max is g: determining that a smaller value of the first brightness normalized signals r and [[g]]b corresponding to red and blue is the minimum value of the first brightness normalized signals: when a main hue is blue. max is b: determining that a smaller value of the first brightness normalized signals r and g corresponding to red and green is the minimum value of the first brightness normalized signals.
(Cho, [0055], “The first color space conversion unit 202 can define a maximum value of the RGB values of the input image as MAX, and a minimum value of the RGB values of the input image as MIN. Also, an operation of converting the RGB value of the input image into a HSV color signal can be represented as Equation 1.” see Case statements below.)

    PNG
    media_image4.png
    340
    381
    media_image4.png
    Greyscale


Consider Claim 17:
	Cho discloses a driving system using a driving method of a display panel, the driving system comprising: (Cho, See Abstract.)
	a receiver, configured for receiving a first color signal, converting the first color signal into a first brightness normalized signal, and converting the first brightness normalized signals to obtain a first HSV (hue. saturation, value) spatial signal; (Cho, [0056], “That is, the first color space conversion unit 202 can convert the input image into a HSV signal in which a human visual perception is considered through Equation 1.”)
	an adjuster, configured for obtaining a saturation signal of the first HSV spatial signal, increasing a saturation value of the saturation signal to obtain a second saturation signal and further obtain a second HSV spatial signal; (Cho, [0057-0060], [0057], “The saturation enhancement unit 203 can enhance a saturation of the input image using a saturation value S and a brightness value V of the converted HSV value.  Specifically, the saturation enhancement unit 203 can enhance the saturation of the input image using a saturation variation according to a brightness feature of the input image.  In this instance, the brightness feature of the input image can be determined by the HSV value converted by the first color space conversion unit 202.” delta S and S’)
	a calculator, configured for reducing a minimum value of the first brightness normalized signals according to the second HSV spatial signal to obtain second brightness normalized signals; (Cho, [0059], “The gray scale area protection unit 204 can determine a final saturation variation S' depending on a saturation value S of the input image and the saturation variation (.DELTA.S), and prevent a saturation enhancement of a gray scale area.  The saturation variation (.DELTA.S) is determined by the saturation enhancement unit 203.”)
	a converter, configured for converting the second brightness normalized signals to obtain a second color signal; and (Cho, [0075], “The brightness value correction unit 207 needs to use a brightness value, that is, luminance Y, of a YCbCr color space in which human visual perception is considered as opposed to a HSV color where in which human visual perception is not considered.  Accordingly, a HSV value is needed to be converted into the YCbCr color space.  However, an operation of converting the HSV value into the YCbCr value is not simple, and thus the HSV value may be converted into the YCbCr value through two conversion methods described below.”)
	a driver, configured for driving the display panel using the second color signal. (Cho, [0081], “Also, a corrected resultant value Y''Cb''Cr'' can be converted into an output image R''G''B'' via the second color space conversion unit 206.  Accordingly, the apparatus 201 for enhancing color of image can maintain the brightness value of the input image and provide the output image in which the saturation and color are controlled.”)

Consider Claim 19:
	Cho discloses a display device comprising a driving system and a display panel driven by the driving system, the driving system comprising: (Cho, See Abstract.)
(Cho, [0056], “That is, the first color space conversion unit 202 can convert the input image into a HSV signal in which a human visual perception is considered through Equation 1.”)
	an adjuster, configured for obtaining a saturation signal of the first HSV spatial signal, increasing a saturation value of the saturation signal to obtain a second saturation signal and further obtain a second HSV spatial signal; (Cho, [0057], “The saturation enhancement unit 203 can enhance a saturation of the input image using a saturation value S and a brightness value V of the converted HSV value.  Specifically, the saturation enhancement unit 203 can enhance the saturation of the input image using a saturation variation according to a brightness feature of the input image.  In this instance, the brightness feature of the input image can be determined by the HSV value converted by the first color space conversion unit 202.”)
	a calculator, configured for reducing a minimum value of the first brightness normalized signals according to the second HSV spatial signal to obtain second brightness normalized signals; (Cho, [0059], “The gray scale area protection unit 204 can determine a final saturation variation S' depending on a saturation value S of the input image and the saturation variation (.DELTA.S), and prevent a saturation enhancement of a gray scale area.  The saturation variation (.DELTA.S) is determined by the saturation enhancement unit 203.”)
	a converter, configured for converting the second brightness normalized signals to obtain a second color signal; and (Cho, [0075], “The brightness value correction unit 207 needs to use a brightness value, that is, luminance Y, of a YCbCr color space in which human visual perception is considered as opposed to a HSV color where in which human visual perception is not considered.  Accordingly, a HSV value is needed to be converted into the YCbCr color space.  However, an operation of converting the HSV value into the YCbCr value is not simple, and thus the HSV value may be converted into the YCbCr value through two conversion methods described below.”)
 (Cho, [0081], “Also, a corrected resultant value Y''Cb''Cr'' can be converted into an output image R''G''B'' via the second color space conversion unit 206.  Accordingly, the apparatus 201 for enhancing color of image can maintain the brightness value of the input image and provide the output image in which the saturation and color are controlled.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Patent Application Publication No. 2009/0022395 A1 as applied to claim 4 above, and further in view of Wu U.S. Patent Application Publication No. 2016/0335984 A1.

Consider Claim 6:
	Cho discloses the driving method of claim 4, wherein the operation of converting the second brightness normalized signals to obtain a second color signal comprises: converting the second brightness normalized signals to obtain the second color signal according to however does not appear to detail the following formulas: 
    PNG
    media_image5.png
    28
    551
    media_image5.png
    Greyscale
 where r', g', and b denote the second brightness normalized signals, and R', G', B’ altogether denote the second color signal.
	Wu however teaches it was known technique in HSV conversion to use the formula following formulas: 
    PNG
    media_image5.png
    28
    551
    media_image5.png
    Greyscale
 (Wu, [0059-0061], [0059], “The first computation component 421 supplies the brightness enhancement coefficient computed thereby to the second computation component 422.  The second computation component 422 receives the color-enhanced RGB values supplied from the HSV inverse conversion component 413 and the brightness enhancement supplied from the first computation component 421 coefficient and compute brightness--the RGB values according to the color-enhanced RGB values and the brightness enhancement coefficient so received.  Further, the second computation component 422 uses the following Equation 5 to compute the brightness-enhanced RGB values.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique in HSV conversion to use the formula for brightness enhancement as this was known in view of Wu and would have been utilized for the purpose of allows for improvement of transmittance of a display device while at the same time increasing saturation of a display image and providing an effect of color enhancement. (Wu, [0025])

Claim Rejections - 35 USC § 103
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Patent Application Publication No. 2009/0022395 A1 as applied to claim 4 above, and further in view of Wu U.S. Patent Application Publication No. 2016/0335984 A1.

Consider Claim 20:
	Cho discloses the display device of claim 19, wherein the driving system of the display panel further comprises: a divider, configured for dividing the first HSV spatial 
	Asamura however teaches it was a known technique to those having ordinary skill in the art before the effective filing date of the invention that to provide a divider, configured for dividing the first HSV spatial signal into six hue intervals depending on different hues, the six the intervals comprising a first hue, a second hue, a third hue, a fourth hue, a fifth hue, and a sixth hue; and an obtainer, configured for obtaining a preset adjustment coefficient, and obtaining a hue interval correction value according to the hue interval in which the first HSV spatial signal falls. (Asamura, Column 7, 19-20 “The hue data from the hue data calculator 2 and the identification code S1 from the minimum and maximum calculator 1 are inputted to the zero remover 11 in the polynomial calculator 3.  The zero remover 11 outputs, based on the identification code S1, the two data Q1 and Q2 which are not of a value zero, among the hue data r, g and b and the two data P1 and P2 which are not of a value zero, among the hue data y, m and c. Here, the data Q1, Q2, P1 and P2 outputted from the zero remover 11 are the hue data excluding data which are of a value zero, and satisfy the relationships Q1.gtoreq.Q2 and P1.gtoreq.P2.  In other words, Q1, Q2, P1 and P2 are determined as shown in FIG. 4, and then outputted.  For example, In FIGS. 3 and 4, if an identification code S1 is of a value zero, Q1 and Q2 are obtained from the hue data r and b, and P1 and P2 are obtained from the hue data y and m, and since the maximum value .beta.  is Ri and the minimum value .alpha.  is Gi, r (=.beta.-.alpha.).gtoreq.b (=Bi-.alpha.) and m (=.beta.-.alpha.).gtoreq.y (.beta.-Bi), so the outputs are given by Q1=r, Q2=b, P1=m and P2=y. As in the case of FIG. 3, the values of identification code S1 in FIG. 4 represent just an example, and may be other than those shown in FIG. 4.”) 
Asamura and would have been utilized for the purpose of so that the inter-hue areas between adjacent ones of these hues, effective areas can be changed. (Asamura, Column 23-24)

Allowable Subject Matter
Claim 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further depending claims would be allowable based on their dependence from the above claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626